DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on April 8, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-20 are currently pending consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 4/8/2020, is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 6-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shurtleff et al. (U.S. Patent Pub. No. US 2020/0162503).

Regarding claim 1, Shurtleff discloses: 
A method of clustering an Internet of things (IoT) device, the method being performed by a computing device and comprising: 
generating a clustering model for identifying a group of a previously known IoT device by collecting network communication information of the IoT device (see Table 2, paragraphs 0106, 0109-0113:  monitoring the IoT devices using clustering learning models); 
obtaining a network packet of the IoT device from a device identification apparatus connected to the IoT device through a network (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic); 
determining a device group to which the IoT device belongs by applying the network packet of the IoT device obtained from the device identification apparatus to the clustering model (see Table 2, paragraphs 0106, 0109-0113:  the IoT management system can group a set of IoT devices based on different attributes including anomalous behavior); 
transmitting device group information according to the determination to the device identification apparatus (paragraphs 0111-0113:  providing the groups of IoT devices to a remediation interface); and 
obtaining detailed identification information of the IoT device from the device identification apparatus, wherein the detailed identification information comprises a detailed model of the IoT device analyzed using the device group information (paragraphs 0111-0113:  the IoT management system can present a detailed representation of an IoT device of the remediation interface). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Shurtleff discloses: 
The method of claim 1, wherein the generating of the clustering model comprises: 
collecting network communication information labeled with group information of a previously known IoT device (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic);  
clustering a group of a product group to which the IoT device belongs by using the labeled network communication information (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic and labelling as white); and 
producing a clustering model of the IoT device according to the clustering (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic). Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Shurtleff discloses: 
The method of claim 1, wherein the generating of the clustering model comprises: 
generating the clustering model based on the amount of network communication information of the previously known IoT device being equal to or greater than a preset size (see Table 2, paragraphs 0106, 0109-0113:  monitoring the IoT devices using clustering learning models); and 
additionally collecting the network communication information of the previously known IoT device based on the amount of network communication information of the previously known IoT device being less than the preset size (see Table 2, paragraphs 0106, 0109-0113:  monitoring the IoT devices using clustering learning models). Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Shurtleff discloses: 
The method of claim 1, wherein the obtaining of the network packet of the IoT device comprises obtaining a network packet obtained by the device identification apparatus connected to the IoT device through an access point (AP) (paragraph 0021:  wherein the IoT cloud can include access points).Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Shurtleff discloses: 
The method of claim 7, wherein the obtaining of the network packet obtained by the device identification apparatus connected to the IoT device through the AP comprises obtaining from the device identification apparatus a network packet collected by the device identification apparatus through the AP at preset time intervals (paragraph 0113:  packet inspection). Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Shurtleff discloses: 
The method of claim 1, wherein the determining of the device group to which the IoT device belongs comprises generating device group information labeled with a group to which the IoT device belongs (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic and labelling as white). Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Shurtleff discloses: 
The method of claim 9, wherein the generating of the device group information comprises updating the clustering model by reflecting the labeled information in the clustering model (paragraph 01016-0113:  the cluster model is a learning model which evolves over time). Claim 11 is rejected as applied above in rejecting claim 1.  Furthermore, Shurtleff discloses: 
The method of claim 1, wherein the obtaining of the detailed identification information comprises matching the network packet of the IoT device with model information corresponding to the device group information and determining detailed identification information of the IoT device according to the matching result (paragraphs 0111-0113:  providing the groups of IoT devices to a remediation interface). Claim 12 is rejected as applied above in rejecting claim 11.  Furthermore, Shurtleff discloses: 
The method of claim 11, wherein the determining of the detailed identification information of the IoT device according to the matching result comprises mapping a media access control (MAC) address of the IoT device to the detailed identification information (paragraphs 0072, 0099, 0110:  identifying the IoT device by MAC address and other factors). Claim 13 is rejected as applied above in rejecting claim 1.  Furthermore, Shurtleff discloses: 
The method of claim 11, wherein the obtaining of the detailed identification information further comprises receiving a re-request for the device group information based on a failure of matching of the network packet of the IoT device and the model information corresponding to the device group information (paragraph 0101:  if the IoT is not operating within the expected range, the process can continue to monitor).  Claim 14 is rejected as applied above in rejecting claim 1.  Furthermore, Shurtleff discloses: 
The method of claim 1, further comprising detecting a security threat to the IoT device based on the detailed identification information (paragraph 0105-0107:  the IoT management may monitor the devices with respect to device profiles and can flag for remediation). Regarding claim 15, Shurtleff discloses: 
A server for clustering an IoT device, the server comprising: 
a processor (paragraph 0116:  processor); 
a network interface (paragraph 0111-0013:  user interface elements); 
a memory which is executed by the processor to load a computer program (paragraph 0116:  memory), wherein the computer program comprises: 
an instruction for generating a clustering model for identifying a group of a previously known IoT device by collecting network communication information of the IoT device (see Table 2, paragraphs 0106, 0109-0113:  monitoring the IoT devices using clustering learning models); 
an instruction for obtaining a network packet of the IoT device from a device identification apparatus connected to the IoT device through a network (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic); 
an instruction for determining a device group to which the IoT device belongs by applying the network packet of the IoT device obtained from the device identification apparatus to the clustering model (see Table 2, paragraphs 0106, 0109-0113:  the IoT management system can group a set of IoT devices based on different attributes including anomalous behavior); 
an instruction for transmitting device group information according to the determination to the device identification apparatus (paragraphs 0111-0113:  providing the groups of IoT devices to a remediation interface); and 
an instruction for obtaining detailed identification information of the IoT device from the device identification apparatus, wherein the detailed identification information comprises a detailed model of the IoT device analyzed using the device group information (paragraphs 0111-0113:  the IoT management system can present a detailed representation of an IoT device of the remediation interface). Regarding claim 16, Shurtleff discloses: 
A computer program coupled to a computing device and stored in a computer-readable recording medium to execute: 
an operation of generating a clustering model for identifying a group of a previously known IoT device by collecting network communication information of the IoT device (see Table 2, paragraphs 0106, 0109-0113:  monitoring the IoT devices using clustering learning models); 
an operation of obtaining a network packet of the IoT device from a device identification apparatus connected to the IoT device through a network (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic); 
an operation of determining a device group to which the IoT device belongs by applying the network packet of the IoT device obtained from the device identification apparatus to the clustering model (see Table 2, paragraphs 0106, 0109-0113:  the IoT management system can group a set of IoT devices based on different attributes including anomalous behavior); 
an operation of transmitting device group information according to the determination to the device identification apparatus (paragraphs 0111-0113:  providing the groups of IoT devices to a remediation interface); and 
an operation of obtaining detailed identification information of the IoT device from the device identification apparatus, wherein the detailed identification information comprises a detailed model of the IoT device analyzed using the device group information (paragraphs 0111-0113:  the IoT management system can present a detailed representation of an IoT device of the remediation interface).Claim 17 is rejected as applied above in rejecting claim 16.  Furthermore, Shurtleff discloses: 
The computer program of claim 16, wherein the generating of the clustering model comprises: 
collecting network communication information labeled with group information of a previously known IoT device (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic); 
clustering a group of a product group to which the IoT device belongs by using the labeled network communication information (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic and labelling as white); and 
producing a clustering model of the IoT device according to the clustering (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic). Claim 18 is rejected as applied above in rejecting claim 16.  Furthermore, Shurtleff discloses: 
The computer program of claim 16, wherein the generating of the clustering model comprises: 
generating the clustering model based on the amount of network communication information of the previously known IoT device being equal to or greater than a preset size (see Table 2, paragraphs 0106, 0109-0113:  monitoring the IoT devices using clustering learning models); and 
additionally collecting the network communication information of the previously known IoT device based on the amount of network communication information of the previously known IoT device being less than the preset size (see Table 2, paragraphs 0106, 0109-0113:  monitoring the IoT devices using clustering learning models).Claim 19 is rejected as applied above in rejecting claim 16.  Furthermore, Shurtleff discloses: 
The computer program of claim 16, wherein the obtaining of the network packet of the IoT device comprises obtaining a network packet obtained by the device identification apparatus connected to the IoT device through an access point (AP) (paragraph 0021:  wherein the IoT cloud can include access points). Claim 20 is rejected as applied above in rejecting claim 16.  Furthermore, Shurtleff discloses: 
The computer program of claim 16, wherein the determining of the device group to which the IoT device belongs comprises generating device group information labeled with a group to which the IoT device belongs (see Table 2, paragraphs 0106, 0109-0113:  determining cluster of IoT device from the IoT device’s traffic and labelling as white).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shurtleff et al. (U.S. Patent Pub. No. US 2020/0162503) in view of Jenkins et al. (U.S. Patent Pub. No. US 2007/0244375). 



Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Shurtleff does not explicitly disclose  wherein the clustering of the group of the product group to which the IoT device belongs comprises selecting a feature extraction algorithm according to a rank of a feature of the IoT device by analyzing the network communication information and extracting the feature from the network communication information by using the selected feature extraction algorithm. Shurtleff discloses using cluster modeling or classification identified by  machine learning and so forth (paragraph 0097).  However, Shurtleff does not explicitly disclose what sort of machine learning is used.  In an analogous art, Jenkins uses a feature extraction algorithm to adjust different learning models (paragraph 0048).  It would have been obvious to use the feature extraction algorithm to adjust the cluster model in order to lower the misclassification rate to an acceptable threshold (Jenkins:  paragraph 0048). Claim 4 is rejected as applied above in rejecting 3.  Furthermore, Jenkins discloses: 
The method of claim 3, wherein the clustering of the group of the product group to which the IoT device belongs further comprises analyzing the clustering result based on a labelling included in the network communication information and determining that the generating of the clustering model is successful based on the accuracy of the clustering result being equal to or greater than a preset accuracy level (paragraph 0048: the model is adjusted until the misclassification rate becomes small enough). Claim 5 is rejected as applied above in rejecting claim 3.  Furthermore, Jenkins discloses: 
The method of claim 3, wherein the clustering of the group of the product group to which the IoT device belongs further comprises updating the feature extraction algorithm by reflecting an error of a weight for the feature extraction algorithm based on the generating of the clustering model failing (paragraph 0048: the model is adjusted until the misclassification rate becomes small enough).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
05/18/2022Primary Examiner, Art Unit 3649